IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF RESIGNATION                             No. 69667
                OF LISA ELAINE BITTAN, BAR NO.
                1819.                                                            FILED
                                                                                  FEB 1 9 2016
                                                                                   A FE K LINDE AN

                                                                            BY
                                                                                 CHI
                                                                                       till b•RT
                                                                                       DEP



                          ORDER GRANTING PETITION FOR RESIGNATION
                               This is a joint petition by the State Bar of Nevada and
                attorney Lisa Elaine Bittan, for her resignation from the Nevada bar.
                               SCR 98(5) provides that Nevada attorneys who are not
                actively practicing law in this state may resign from the state bar if
                certain conditions are met. The petition includes statements from state
                bar staff confirming that no disciplinary, fee dispute arbitration, or client
                security fund matters are pending against Bittan; and that she is current
                on all membership fee payments and other financial commitments relating
                to her practice of law in this state. See SCR 98(5)(a)(1)-(2).
                               Bar counsel has recommended that the resignation be
                approved, and the Board of Governors has approved the application for
                resignation.      See SCR 98(5)(a)(2). Bittan acknowledges that her
                resignation is irrevocable and that the state bar retains continuing
                jurisdiction with respect to matters involving a past member's conduct
                prior to resignation. See SCR 98(5)(c)-(d). Finally, Bittan has submitted
                an affidavit of compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                             The petition satisfies the requirements of SCR 98(5).
                 Accordingly, we approve attorney Lisa Elaine Bittan's resignation. SCR
                 98(5)(a)(2). The petition is hereby granted.
                             It is so ORDERED.


                                             rt,I,A             I   , C.J.
                                         Parraguirre


                                                                                     , J.
                 Hardesty                                   Doug



                                                            Saitta


                                                                                      J.
                 Gibbons                                    Pickering




                 cc:   Lisa Elaine Bittan
                       C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Perry Thompson, Admissions Officer, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e